ICJ_078_MaritimeDelimitation-GreenlandJanMayen_DNK_NOR_1993-06-14_JUD_01_ME_02_FR.txt. 84

DÉCLARATION DE M. EVENSEN

[Traduction]

La convention des Nations Unies sur le droit de la mer, signée à
Montego Bay (Jamaïque) le 10 décembre 1982, par son texte de
trois cent vingt articles, ses neuf annexes et un acte final, s'efforce de
formuler les principes en vigueur (dans une certaine mesure naissants) du
droit de la mer moderne, Le paragraphe 1 de l’article 308 de la convention
prévoit que:

«La Convention entre en vigueur douze mois après la date de
dépôt du soixantiéme instrument de ratification ou d'adhésion. »

La convention n'est pas encore entrée en vigueur. À l’heure actuelle,
cinquante-quatre Etats y ont adhéré (ou l'ont ratifiée). Mais il faut suppo-
ser que nombre des grands principes énoncés dans cet instrument doivent
être acceptés comme des principes bien établis du droit des gens moderne.

La convention consacre la distinction fondamentale qui existe entre les
îles et les rochers. En ce qui concerne le régime des îles, le paragraphe 2 de
Particle 121 de la convention dispose qu’en principe les îles doivent être
soumises au même régime juridique que les autres territoires terrestres. Ce
paragraphe 2 dispose que:

«la mer territoriale, la zone contigué, la zone économique exclusive
et le plateau continental d'une île sont délimités conformément aux
dispositions de la convention applicables aux autres territoires
terrestres ».

Cependant, les auteurs de la convention ont établi à ce sujet une nette
distinction entre les îles et les rochers. En ce qui concerne les rochers, le
paragraphe 3 de l’article 121 stipule ce qui suit:

« Les rochers qui ne se prêtent pas à l'habitation humaine ou à une
vie économique propre h’ont pas de zone économique exclusive ni de
plateau continental. »

Tout au long de leurs exposés, les deux Parties parlent de Jan Mayen en
la qualifiant d’île. Dans leurs écritures, on lit que l’île a 53,6 kilométres de
long, et que sa largeur varie entre 2,5 à 16 kilomètres, sa superficie totale
étant ainsi de 380 kilomètres carrés. À titre de comparaison, il a été dit que
la superficie totale «de la République de Malte … est de 316 kilomètres
carrés » (contre-mémoire de la Norvège, vol. I, p.23, par. 78). A ce propos,
il est intéressant aussi de noter que le Beerenberg, qui a une altitude de
2277 mètres au-dessus du niveau de la mer, est une des deux ou trois plus
hautes montagnes du Royaume de Norvège.

Jan Mayen doit à l'évidence être prise en considération pour délimiter
les zones maritimes en question. Cependant, il faut aussi reconnaître que

50
DÉLIMITATION MARITIME (DÉCL. EVENSEN) . 85

l’île, Jan Mayen, à laquelle le Groenland — qui a les dimensions d’un
continent — fait face, est relativement petite, Mais la Cour a souligné,
dans l’affaire du Plateau continental (Jamahiriya arabe libvenne/ Malte), le
principe «qu’il ne saurait être question de justice distributive» dans de
telles affaires de délimitation (C.I./. Recueil 1985, p. 40, par. 46), bien que
l'application de la méthode de la ligne médiane (ligne d’équidistance)
dans les circonstances de la présente affaire risque peut-être de conduire à
dés résultats inéquitables.

Comme elle le dit au paragraphe 90 de son arrêt, il entre dans les limites
du pouvoir discrétionnaire que confère à la Cour la nécessité de parvenir à
un résultat équitable d'assurer de manière appropriée un accès équitable
aux ressources halieutiques dans la «zone de chevauchement des revendi-
cations ». AUX paragraphes 91 et 92 de son arrêt et sur le croquis n° 2, la
Cour a indiqué en détail comment doivent être partagées entre les deux
pays les zones de pêche dans la région, en donnant les coordonnées des
points de base et des lignes de base pertinents. Je souscris à ces conclu-
sions.

(Signé} Jens EVENSEN.

51
